MEMORANDUM **
Pablo Bucio-Rivera, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review claims of due process violations in immigration proceedings de novo, Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003), and we deny the petition for review.
We review the IJ’s opinion as the “final agency determination” for purposes of this appeal. See 8 C.F.R. § 1003.1(a)(7)(iii); Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). Because the IJ’s interpretation and application of the “exceptional and extremely unusual hardship” standard found in 8 U.S.C. § 1229b(b) was well within the broad bounds of the statutory language, there was no violation of petitioner’s due process rights. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1003 (9th Cir.2003). “Once we determine that the [IJ’s] interpretation falls within this broad range authorized by the statutory language, our inquiry ends.” Id. at 1005.
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and. may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.